USCA11 Case: 20-13062    Date Filed: 08/05/2021   Page: 1 of 2



                                                         [DO NOT PUBLISH]



           IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 20-13062
                        Non-Argument Calendar
                      ________________________

              D.C. Docket No. 8:13-cr-00609-VMC-CPT-3



UNITED STATES OF AMERICA,


                                                              Plaintiff-Appellee,


                                 versus


SILVIO SEGUNDO MICOLTA-SINISTERRA,
a.k.a. Silvio Luna,


                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                     ________________________

                            (August 5, 2021)
          USCA11 Case: 20-13062      Date Filed: 08/05/2021   Page: 2 of 2



Before NEWSOM, GRANT and ANDERSON, Circuit Judges.

PER CURIAM:

      Thomas A. Burns, appointed counsel for Silvio Segundo Micolta-Sinisterra

in this direct criminal appeal, has moved to withdraw from further representation

of the appellant, because, in his opinion, the appeal is without merit. Counsel has

filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967). Our

independent review of the entire record reveals that counsel’s assessment of the

relative merit of the appeal is correct. Because independent examination of the

entire record reveals no arguable issues of merit, counsel’s motion to withdraw is

GRANTED, and Micolta-Sinisterra’s conviction and sentence are AFFIRMED.




                                         2